Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Hartman on 2/9/2022.

The application has been amended as follows: 
	Amended claims 8-10 as follows

Claim 8 (Currently amended): The device according to claim 7, characterized in thata first end the [[a]] first copper foil is attached to the fourth rotating shaft, a second end of the first copper foil is attached to the eighth rotating shaft, the first copper foil sequentially passing across the fourth rotating shaft, the fifth rotating shaft, the sixth rotating shaft, the third roller shaft and the plurality of air nozzles are disposed on a second side of the first copper foil is focused by the first [[a]] focusing lens the midregion of the reaction chamber so as to be operable to ablate a first facade of the graphite solid target when received in the midregion of the reaction chamber, and the second laser beam passes through the second [[a]] focusing lens onto athe midregion of the reaction chamber so as to be operable to ablate a second facade of the graphite solid target in the deionized aqueous solution when received in the midregion of the reaction chamber.  

Claim 9 (Currently amended): The device according claim 7, characterized in that the device includes a first reservoir, a second reservoir, first and second solenoid valves, a water pump, a nitrogen bottle, and a throttle meter, the first reservoir and the second reservoir are connected to the water pump through the second solenoid valve, the nitrogen bottle is connected to the throttle meter through the first solenoid valve, aare mounted on an output line of the water pump, and the plurality of air nozzles are mounted on an output gas line of the throttle meter.

Claim 10 (Currently amended): The device according to claim 9, - 10-Application No. 16/476,583 Technology Center 1795Reply dated January 31, 2022In Response to Office Action dated October 7, 2021characterized in that a another motor is disposed on the seventh rotating shaft, the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art in record, alone or in combination, fairly suggests or teaches a device for preparing graphene by liquid-phase pulsed laser ablation comprising the specific elements and the special arrangement of each element as cited in the amended claim 1. Therefore, claims 1-10 are allowable over the prior art in record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795